Citation Nr: 0841663	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-36 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for a claimed acquired 
psychiatric condition, to include post-traumatic stress 
disorder (PTSD) and depressive disorder. 



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1965 to 
May 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in September 2008. 

At the veteran's hearing the veteran submitted additional 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, the veteran has submitted 
various stressors.  He testified that, when he was at Na 
Trang in the Republic of Vietnam, he was attacked by mortars 
and saw a C-130 destroyed, he also stated that in June 1978 
two of his friends were killed by pocket mortars, and that he 
was attacked by sniper fire when he was on the perimeter road 
outside the Special Forces Camp.  

The Board notes that the veteran submitted a buddy statement 
that discussed seeing the veteran right after the alleged 
sniper attack.  The Board finds that at this time the RO 
should send the veteran another PTSD questionnaire in order 
to make sure there is a completely detailed list of 
stressors, to include the incident, the location, the dates, 
and the people involved.  

Once the veteran submits the PTSD questionnaire the RO should 
take steps to verify any of the alleged stressors through the 
U.S. Army and Joint Service Records Research Center (USA 
JSRRC), especially if his unit was under attack.  

VA is obligated to obtain relevant records pertaining to 
claimant's active military service that are held or 
maintained by a government entity, if the claimant furnished 
sufficient information to locate those records.  38 U.S.C.A. 
§ 5103A(b)(3)(c)(1).  

The Board finds that the RO should then arrange for a VA 
examination to determine if the veteran has an acquired 
psychiatric condition, to include post-traumatic stress 
disorder (PTSD) and depressive disorder, and if it is at 
least likely as not related to service.  

The veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

The Board also notes that the veteran has asserted as a 
stressor an in-service motor vehicle accident in June 1966; 
however, VA Administrative Decisions in September 2006 and 
May 2007 found the accident to be due to willful misconduct 
and therefore not in the line of duty.  However, the Board 
notes that a June 1969 RO rating decision granted service 
connection for left occipital temporal skull fracture, which 
was a result of that June 1966 in-service motor vehicle 
accident.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should send the veteran a PTSD 
Questionnaire in order to make sure there 
is a there is a complete and detailed 
list of stressors, to include the 
incident, the location, the dates, and 
the people involved.  The RO should then 
undertake all indicated action in order 
to verify the claimed stressors with USA 
JSRRC.  

4.  The veteran then should be scheduled 
for a VA examination to ascertain the 
nature and likely etiology of the claimed 
acquired psychiatric condition, to 
include PTSD and depressive disorder.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine whether it 
is at least as likely as not that the 
veteran currently suffers from an 
acquired psychiatric condition, to 
include PTSD or a depressive disorder, 
due to his military service.  The 
examiner should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
It is again noted that 38 C.F.R. § 3.317 
is a very detailed regulation requiring 
such a level of specificity.  If any 
deficiencies in the examination report 
are noted, the report should be returned 
to the examiner for completion before any 
readjudication is made.  If any action is 
not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues remaining on appeal should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the veteran and his 
representative with a Statement of the 
Case (SSOC) and afford them with an 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

